DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 11-13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 16-17 and 19-20 of U.S. Patent No. 11,255,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 11-13, 15-17 and 20 are generic to all that is recited in claims 1-3, 13, 16-17 and 19-20 of U.S. Patent No. 11,255,897. That is, claims 1-3, 13, 16-17 and 19-20 of Patent No. 11,255,897 falls entirely within the scope of claims 1-3, 11-13, 15-17 and 20 or, in other words, claims 1-3, 11-13, 15-17 and 20 are anticipated by claims 1-3, 13, 16-17 and 19-20 of U.S. Patent No. 11,255,897.






Instant Application 17/480773
US11,255,897
1. An apparatus comprising: a first tubular member having a first diameter and configured to attach to a printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold an environmental sensor for collecting data relating to an environment of the printed circuit board.
1. An apparatus comprising: a first tubular member having a first diameter and configured to attach to a printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold an environmental sensor for collecting data relating to an environment of the printed circuit board, wherein the second tubular member is vertically adjustable relative to the first tubular member.
2. The apparatus of claim 1, wherein the first diameter is greater than the second diameter.
2. (Original) The apparatus of claim 1, wherein the first diameter is greater than the second diameter.
11. (New) The apparatus of claim 1, wherein the environmental sensor is a temperature sensor and the data is ambient temperature data of the environment of the printed circuit board.
3. (Original) The apparatus of claim 1, wherein the first tubular member and the second tubular member are configured to contain wires coupled to the environmental sensor.

13. (Original) The apparatus of claim 1, wherein at least a portion of the second tubular member configured to hold the environmental sensor is configured to rotate along an azimuthal angle relative to a plane of the printed circuit board.

16. (Original) The apparatus of claim 1, wherein the environmental sensor is a temperature sensor and the data is ambient temperature data of the environment of the printed circuit board.
12. (New) A method comprising: attaching, to an adjustable anchor, an environmental sensor for collecting data relating to an environment of a printed circuit board, the adjustable anchor including a first tubular member having a first diameter and configured to attach to the printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs, and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor; and attaching the adjustable anchor to the printed circuit board.
17. (Previously Presented) A method comprising: attaching, to an adjustable anchor, an environmental sensor for collecting data relating to an environment of a printed circuit board, the adjustable anchor including a first tubular member having a first diameter and configured to attach to the printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs, and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor, wherein the second tubular member is vertically adjustable relative to the first tubular member; and attaching the adjustable anchor to the printed circuit board.


13. (New) The method of claim 12, further comprising: rotating at least a portion of the second tubular member configured to hold the environmental sensor.

15. (New) The method of claim 12, wherein attaching the environmental sensor configured to collect the data relating to the environment of the printed circuit board includes: attaching a temperature sensor for collecting ambient temperature data of the environment of the printed circuit board.





16. (New) A system comprising: a printed circuit board; an environmental sensor configured to collect data relating to an environment of the printed circuit board; and an adjustable anchor including: a first tubular member having a first diameter and configured to attach to the printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor.
19. (Previously Presented) A system comprising: a printed circuit board; an environmental sensor configured to collect data relating to an environment of the printed circuit board; and an adjustable anchor including: a first tubular member having a first diameter and configured to attach to the printed circuit board via a surface mount on the printed circuit board that includes one or more tabs which define one or more holes, wherein the first tubular member includes one or more outward-facing hook members configured to snap into the one or more holes defined by the one or more tabs; and a second tubular member having a second diameter different from the first diameter and configured to hold the environmental sensor, wherein the second tubular member is vertically adjustable relative to the first tubular member.
17. (New) The system of claim 16, wherein the first diameter is greater than the second diameter.
20. (Original) The system of claim 19, wherein the first diameter is greater than the second diameter.
20. (New) The system of claim 16, wherein the environmental sensor is a temperature sensor and the data is ambient temperature data of the environment of the printed circuit board.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. PCT/JP2018036822 with equivalent provided by Takase et al. US 2020/0333192 A1 (hereinafter referred to as Takase) in view of Terauchi et al. US 6,081,998 A (hereinafter referred to as Terauchi).

Regarding claim 1, Takase teaches an apparatus comprising: a first tubular member (fig. 2-4, elm. 80, par. [0073]) having a first diameter and configured to attach to a board (fig. 2-4, elm. 12, par. [0062]) board that includes one or more tabs (fig. 1-4, elm. 14, par. [0065]) which define one or more holes (fig. 2-4, elm. 15b, par. [0065]), wherein the first tubular member (80) includes one or more outward-facing hook members (fig. 2-6, elm. 82, par. [0081]) configured to snap into the one or more holes (fig. 2-4, elm. 15b, par. [0065]) defined by the one or more tabs; and a second tubular member (fig. 4, elm. 70, par. [0073]) having a second diameter different from the first diameter (see fig. 4, 8, par. [0086]) and configured to hold an environmental sensor (fig. 2-4, elm. 40, par. [0066]) for collecting data relating to an environment of the board (12).  
Takase does not teach printed circuit board  via a surface mount on the printed circuit board.
Terauchi teaches printed circuit board via a surface mount on the printed circuit board (fig. 1A, 1B, printed circuit board 8, col. 5, ln. 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of surface mounting a connector on a printed circuit board, as taught in Terauchi in modifying the apparatus of Takase. The motivation would be reliability of soldering is improved and special installation for the insertion of the connector is not needed.

Regarding claim 2, Takase and Terauchi teaches the apparatus of claim 1, Takase further teaches wherein the first diameter is greater than the second diameter (see fig. 4, 8, par. [0086]).  

Regarding claim 3, Takase and Terauchi teaches the apparatus of claim 1, Takase further teaches wherein the first tubular member (fig. 2-4, elm. 80, par. [0073]) and the second tubular member (fig. 4, elm. 70, par. [0073]) are configured to contain wires coupled to the environmental sensor (figs. 1, 2,4, 8, 11, two detection lines 33, temperature sensor 40 with the FPC 30, par. [0067], [0070]).  

Regarding claim 11, Takase and Terauchi teaches the apparatus of claim 1, Takase further teaches wherein the environmental sensor (fig. 2-4, elm. 40, par. [0066]) is a temperature sensor and the data is ambient temperature data of the environment of the printed circuit board (abs., par. [0061]).  

Regarding claim 12. Takase teaches a method comprising: attaching, to an adjustable anchor (fig. 7-9, elm. 60 (70, 80), par. [0086]), an environmental sensor (fig. 8, elm. 40, par. [0066]) for collecting data relating to an environment of a board (fig. 2-4, elm. 12, par. [0062]), the adjustable anchor including a first tubular member (fig. 2-4, elm. 80, par. [0073]) having a first diameter and configured to attach to the board that includes one or more tabs (fig. 1-4, elm. 14, par. [0065]) which define one or more holes (fig. 2-4, elm. 15b, par. [0065]), wherein the first tubular member includes one or more outward-facing hook members (fig. 2-6, elm. 82, par. [0081]) configured to snap into the one or more holes (15b) defined by the one or more tabs, and a second tubular member (fig. 4, elm. 70, par. [0073]) having a second diameter different from the first diameter (see fig. 4, 8, par. [0086]) and configured to hold the environmental sensor; and attaching the adjustable anchor to the board (12).  
Takase does not teach printed circuit board  via a surface mount on the printed circuit board.
Terauchi teaches printed circuit board via a surface mount on the printed circuit board (fig. 1A, 1B, printed circuit board 8, col. 5, ln. 25-31).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 15, Takase and Terauchi teaches the apparatus of claim 12, Takase further teaches, wherein attaching the environmental sensor (fig. 2-4, elm. 40, par. [0066]) configured to collect the data relating to the environment of the printed circuit board includes: attaching a temperature sensor for collecting ambient temperature data of the environment of the printed circuit board (abs., par. [0061]).  

Regarding claim 16, Takase teaches a system comprising: a board (fig. 2-4, elm. 12, par. [0062]); an environmental sensor (fig. 2-4, elm. 40, par. [0066]) configured to collect data relating to an environment of the board; and an adjustable anchor (fig. 7-9, elm. 60 (70, 80), par. [0086]) including: a first tubular member (fig. 2-4, elm. 80, par. [0073]) having a first diameter and configured to attach to the board (12) that includes one or more tabs (fig. 1-4, elm. 14, par. [0065]) which define one or more holes (fig. 2-4, elm. 15b, par. [0065]), wherein the first tubular member includes one or more outward-facing hook members (fig. 2-6, elm. 82, par. [0081]) configured to snap into the one or more holes (15b) defined by the one or more tabs; and a second tubular member (fig. 4, elm. 70, par. [0073]) having a second diameter different from the first diameter (see fig. 4, 8, par. [0086]) and configured to hold the environmental sensor (40).  
Takase does not teach printed circuit board  via a surface mount on the printed circuit board.
Terauchi teaches printed circuit board via a surface mount on the printed circuit board (fig. 1A, 1B, printed circuit board 8, col. 5, ln. 25-31).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 17, Takase and Terauchi teaches the apparatus of claim 16, Takase further teaches wherein the first diameter is greater than the second diameter (see fig. 4, 8, par. [0086]).  
  
Regarding claim  20,Takase and Terauchi teaches the apparatus of claim 16, Takase further teaches, wherein the environmental sensor (fig. 2-4, elm. 40, par. [0066]) is a temperature sensor and the data is ambient temperature data of the environment of the printed circuit board (abs., par. [0061]).

Allowable Subject Matter
Claims 4-10, 13-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858